Citation Nr: 1216007	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  06-37 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected chondromalacia of the left knee, currently evaluated 10 percent disabling.  

2.  Entitlement to an increased evaluation for service-connected postoperative chondromalacia of the right knee, currently evaluated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to August 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred for appellate review.  

A hearing was held on April 8, 2010, by means of video conferencing equipment with the Veteran in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in January 2010 and June 2010.  The Board's January 2010 and June 2010 remand directives have been substantially completed and, therefore, a new remand is not required to comply with the United States Court of Appeals for Veteran's Claims' (the Court's) holding in Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case has been returned to the Board for appellate review.  

The Board notes that an October 2010 VA examination report reflects that the Veteran "is not working."  See the October 2010 VA examination report.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that claim for a total evaluation based on unemployment due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the Board observes that the October 2010 VA examination report fails to reflect that the Veteran was not working because of either or both of his service-connected knee disabilities.  Further, subsequent VA treatment records reflect that the Veteran requested a "day off work excuse," which indicates that he started working after the October 2010 VA examination.  See e.g., a VA outpatient treatment record dated in November 2010.  In light of above, the Board concludes that the Court's holding in Rice in inapplicable to the present case, and a claim for TDIU is not properly before the Board at this time.  

Representation

The Veteran's VA claims file reflects that he was previously represented by Veterans of Foreign Wars of the United States (VFW).  See a completed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated in January 1998.  While the Veteran asserted that he wished to be represented by the Disabled American Veterans organization (DAV) in a December 2007 statement, this statement was not accompanied by a revocation from VFW or a completed VA Form 21-22 in favor of DAV.  The claims file reflects that DAV submitted a written brief in support of the Veteran's claims in January 2009 and represented the Veteran at the April 2010 videoconference hearing.  See a January 2009 statement in support of the Veteran's claims from DAV and the April 2010 BA hearing transcript.  The Board observed in the January 2010 Remand that the Veteran had not submitted a completed VA Form 21-22 in favor of this organization.  The January 2010 Board Remand instructed the RO and/or VA Appeals Management Center (AMC) to provide the Veteran with the proper VA forms to change his representative as per his December 2007 statement.  See the January 2010 Board Remand at page 3.  

The issue concerning the Veteran's representation was not further clarified when the Veteran's claim was returned to the Board in December 2011.  In January 2012, VA contacted the Veteran and requested that he clarify his wishes concerning his representation.  In March 2012, the Veteran submitted a completed VA Form 21-22 in favor of DAV.  As such, the Board recognizes DAV as the Veteran's representative in matters pending before VA.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain outstanding VA treatment records and to afford the Veteran a VA examination, if appropriate.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In June 2010, the Board remanded the Veteran's claims to obtain additional treatment records, to afford the Veteran a VA examination, and to allow for the initial consideration of additional evidence by the RO/AMC.  See the June 2010 Board Remand at pages 4 and 5.  In June 2010, the AMC obtained updated VA outpatient treatment records from the VA facility in Youngstown, Ohio.  Thereafter, the Veteran was afforded a VA examination in October 2010, and the report of this examination is associated with the Veteran's virtual VA file.  In April 2011, the AMC obtained additional VA outpatient treatment records from the VA facility in Youngstown, Ohio.  The Veteran's claims were readjudicated by the AMC in a June 2011 Supplemental Statement of the Case (SSOC) which is associated with the Veteran's virtual VA file.  The Veteran's claims were subsequently returned to the Board.  

The record reflects that, in a March 2011 VA outpatient treatment record, the Veteran reported that he was scheduled for a future appointment with a VA orthopedist in May 2011.  See a March 2011 VA outpatient treatment record.  The Board notes that there are no treatment records associated with the Veteran's VA claims file or Virtual VA file dated after April 19, 2011.  Further, the June 2011 SSOC specifically states that the most recent VA outpatient treatment records considered in making this determination were dated in April 2011.  

Since there is notice of outstanding VA treatment records which might affect the outcome of the Veteran's claims, VA's duty to assist obligates the Board to remand the Veteran's claims to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § .159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the RO/AMC should attempt to obtain any and all treatment records pertaining to the Veteran's service-connected knee disabilities dated from April 2011 to the present.  

Thereafter, the RO/AMC must review the evidence of record within the Veteran's VA claims file and virtual VA file.  If the evidence is insufficient to adjudicate either of the Veteran's claims, the RO/AMC must undertake corrective measures, to include scheduling the Veteran for another VA examination.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected chondromalacia of the left and right knees.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  The RO/AMC should make a specific request for VA medical records from the VA facility in Youngstown, Ohio, dated from April 19, 2011, to the present.  

Any and all attempts to obtain these records must be documented in the Veteran's VA claims file or virtual VA file.  If any of the identified records are found to be unavailable, the Veteran must be notified and such must be documented in the VA claims file or virtual VA file accordingly.  

2.  Thereafter, if the evidence of record is insufficient to decide either of the Veteran's claims, the RO/AMC should take corrective measures, to include affording the Veteran another VA examination.  

IF the Veteran is afforded another VA examination, the VA examiner must be provided access to all of the evidence of record in connection with the Veteran's claims, to include the Veteran's VA claims file and virtual VA file.  The VA examination report must reflect whether the Veteran's VA claims file AND virtual VA file were reviewed prior to the examination.  

3.  Thereafter, the RO/AMC must review the Veteran's VA claims file and virtual VA file to ensure that the Board's Remand are substantially fulfilled.  Any insufficiency should be addressed by the RO/AMC.  

4.  Thereafter, the Veteran's claims should be reviewed by the RO/AMC on the basis of additional evidence, if any.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


